DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 11, the term “the information” is indefinite because information goes through a few processes (stored at memory device, retrieved, and stored again but in a non-volatile storage device), and so it is unclear to which stage of the processes, the information referred to is meant by the claim.

For claims 15 and 18-19, the term “the occurrence of a system management interrupt” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “an occurrence of a system management interrupt”.

For claim 20, the term “the basic input output system lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the basic input output system non-volatile memory”.
Dependent claims inherit rejections.
Allowable Subject Matter
Claims 7, 10-11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.
Claims 15-20 would be allowable if all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2010/0242050 A1), in view of Zhang (US 2016/0378587 A1).
For claim 1, 
Chan teaches a method for improving detection and capture of a catastrophic failure, the method comprising: intercepting, by a hardware application processor, a hang sensitive transaction that is to be performed by a bootstrap processor (see abstract, figure 6, paragraph [0003], and other locations: view processor 603 as performing both boot and application execution/processes; every processor in a system starts with boot before running an application, always; view deadlock as said hang and catastrophic failure; processor executes transactions; view detecting deadlock in a transaction as said intercepting hang), wherein the bootstrap processor is configured to store data associated with the hang sensitive transaction in a random-access memory prior to executing the hang sensitive transaction (see [0076], [0078], [0083], and other locations: main memory is RAM, where the detection instructions are first loaded and executed from; they are associated with the hangs/deadlock they are detecting); initiating a timeout counter based on a threshold that is based on a maximum processing duration of the hang sensitive transaction; and in response to the timeout counter reaching the threshold (see abstract, [0017], [0019],and other locations: view waits for timeout as said: once timeout occurs, a deadlock is detected, and a recovery/rollback is initiated): [] (see [0015] and other locations).
Chan does not explicitly teach “retrieving the data associated with the hang sensitive transaction from the random-access memory; and storing the retrieved data to a non-volatile storage”
However, Zhang teaches retrieving the data associated with the hang sensitive transaction from the random-access memory; and storing the retrieved data to a non-volatile storage (see [0004], [0017], [0049], and other locations: core dump to disk)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan to include “retrieving …non-volatile storage”, as taught by Zhang, because each one of Chan and Zhang teach hang conditions therefore they are analogous and because core dumps are usually used for later analysis (see [0004], [0017], [0049], and other locations).


For claim 2, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches the random-access memory is shared by the bootstrap processor and the hardware application processor (main memory is used by both boot and application processes).

For claim 3, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches deleting the data associated with the hang sensitive transaction in the random-access memory subsequent to the storing the data to the non-volatile storage (see [0017] and other locations: reset includes deleting).

For claim 4, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches prior to executing the hang sensitive transaction, waking the hardware application processor (application always follows boot), wherein the hardware application processor is configured to save forensic data upon the catastrophic failure of the hang sensitive transaction (see [0049] and other locations: view debugging information as said forensic data).


For claim 5, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches the hang sensitive transaction includes one of an input/output access, a memory mapped input/output access, a peripheral component interconnect-express access, and a unified extensible firmware interface callback function (see [0010] and other locations).

For claim 6, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches the non-volatile storage includes one of a complementary metal-oxide-semiconductor, a basic input/output non-volatile storage, an embedded controller non-volatile storage (see [0048] and other locations: view operating system as said BIOS, which is stored on disk).

For claim 8, 
The combination of Chan and Zhang teaches the limitations of claim 1 for the reasons above.
Chan further teaches the reaching the threshold is associated with the catastrophic failure of the hang sensitive transaction (see rejection to claim 1).

For claim 9, 
The claim recites essentially similar limitations as claim 1, rephrased. Claim 9 is a system.

For claim 12, 
The combination of Chan and Zhang teaches the limitations of claim 9 for the reasons above.
The claim recites essentially similar limitations as claim 3.

For claim 13, 
The combination of Chan and Zhang teaches the limitations of claim 9 for the reasons above.
Chan further teaches the application processor is configured to initiate a watchdog timer to be used in the detection of the catastrophic failure of the hang sensitive transaction, wherein the watchdog timer is based on a maximum execution time of the hang sensitive transaction (see rejection to claim 1: view timer and timeout as said watchdog timer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114